Citation Nr: 1821018	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-19 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left wrist disability.

2. Entitlement to service connection for a headache disability.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

7. Entitlement to service connection for erectile dysfunction.

8. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the Board at a June 2017 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Veteran's claims of service connection for sleep apnea and left wrist, right knee, and headache disabilities have previously been denied by the RO through rating decisions which are now final.  However, after the appellate period for these rating decisions expired, the Veteran's service treatment records have been located and associated with the claims file.  As such, these claims will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2017).

The issues of service connection for sleep apnea, a right knee disability, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic left wrist disability at any point during the appeal period.

2. The Veteran has not been diagnosed with a chronic headache disability at any point during the appeal period.

3. The Veteran has not been diagnosed with chronic sinusitis at any point during the appeal period.

4. In a June 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to TDIU.


CONCLUSIONS OF LAW

1. A chronic left wrist disability was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

2. A chronic headache disability was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3. Chronic sinusitis was not incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

4. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to TDIU.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left Wrist, Headaches, & Sinusitis

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for left wrist and headache disabilities, and chronic sinusitis.  However, the competent evidence of record does not contain a diagnosis of any such disorder.  In this regard, a July 2014 VA treatment record specifically indicates there is no medical reason for referral to an orthopedic consultation for a left wrist condition.  Further, while he has occasionally complained of headaches and sinus congestion, he has also consistently denied such symptomatology throughout the appeal period.  The Veteran has not identified any competent medical record which would indicate a medical diagnosis of a chronic left wrist or headache disability, or chronic sinusitis.

The Board acknowledges the Veteran's complaints of left wrist, headache, and sinus pain, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Absent a diagnosis of a chronic left wrist or headache disability, or chronic sinusitis, at any point during the appeal period, the preponderance of the evidence weighs against the Veteran's claims, and the benefit-of-the-doubt rule does not apply.  Service connection for these disabilities must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Acquired Psychiatric Disorder & TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).  The appellant has withdrawn the issues of service connection for an acquired psychiatric disorder other than PTSD and entitlement to TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and these appeals are dismissed.


ORDER

Service connection for a left wrist disability is denied.

Service connection for a headache disability is denied.

Service connection for sinusitis is denied.

The appeal of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.

The appeal of entitlement to TDIU is dismissed.


REMAND

The Veteran claims service connection for sleep apnea and a right knee disability.  For the reasons discussed below, a remand is required in order to provide the Veteran with VA examinations to address these claims.  See generally 38 C.F.R. § 3.159(c).  These examinations are necessary to ensure a complete record prior to a Board decision on these issues.

With respect to sleep apnea, the record indicates the Veteran was diagnosed with this disorder in July 2006, at which time a longstanding history of heavy snoring was noted.  At the June 2017 Board hearing, the Veteran testified that he began to experience symptoms of snoring, waking up and gasping for breath during service in Southwest Asia.  He also contends his current sleep apnea may be associated with exposure to environmental toxins while serving in theater.

With respect to a right knee disability, the Veteran asserts he injured his right knee while cleaning a 25-millimeter gun.  He asserts that he heard and felt his knee "pop" and has been experience right knee pain since.  The Board notes that the record is unclear as to whether the Veteran suffers from a clinically diagnosed right knee disability.  For example, an August 2005 VA treatment record notes a diagnosis of osteoarthritis of the right knee.  By contrast, a July 2014 VA treatment record indicates that, despite the Veteran's request, there is no diagnosis of a right knee disability or medical reason that would warrant an orthopedic consultation.

As a final note, in an April 2017 rating decision, the AOJ denied service connection erectile dysfunction; the Veteran submitted a notice of disagreement (NOD) appealing this denial in May 2017.  To date, the AOJ has not issued a statement of the case (SOC) addressing the Veteran's NOD.  As a result, the proper course of action for the Board is to the matter for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issue of entitlement service connection for erectile dysfunction.  All appropriate appellate procedures should then be followed.  The appellant should be advised that he must complete his appeal by filing a timely substantive appeal following the issuance of a statement of the case.  This issue should be certified and returned to the Board only if a timely substantive appeal is received.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The entire claims file must be provided to the examiners for review, and the examination report should indicate such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  

Following a review of the claims file and physical examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise etiologically related to his period of active service?  

In offering this opinion, the examiner must address lay statements of record indicating in-service symptoms of snoring, choking, and gasping for air, as well as any possible relationship to environmental exposures during service in Southwest Asia.

A complete rationale must be provided, including a discussion of the evidence of record and medical principles which led to the conclusion(s) reached.

3. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed right knee disability.  The entire claims file must be provided to the examiners for review, and the examination report should indicate such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

a. Identify any current clinically diagnosed right knee disability.  If no current disability can be diagnosed, the examiner must reconcile this finding with August 2005 VA treatment records indicating a diagnosis of osteoarthritis of the right knee, to the extent possible.

b. For each diagnosed right knee disability, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability began in service, was caused by service, or is otherwise etiologically related to his period of active service?

In offering this opinion, the examiner must address lay statements of record indicating in-service symptoms of knee pain and popping.

A complete rationale must be provided, including a discussion of the evidence of record and medical principles which led to the conclusion(s) reached.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


